 1324 NLRB No. 62NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.KMart Corporation d/b/a Super KMart Center(Bradley, Illinois) and United Food and Com-mercial Workers Union, Local 1540, Chartered
by the United Food and Commercial Workers
International Union, AFL±CIO. Case 33±CA±12286September 11, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on June 30, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint and notice of hearing on July
9, 1997, alleging that the Respondent has violated Sec-
tion 8(a)(5) and (1) of the National Labor Relations
Act by refusing the Union's request to bargain follow-
ing the Union's certification in Case 33±RC±4121 (aka
Case 3±RC±19623). (Official notice is taken of the
``record'' in the representation proceeding as defined
in the Board's Rules and Regulations, Secs. 102.68
and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part and
denying in part the allegations in the complaint.On August 1, 1997, the General Counsel filed a Mo-tion for Summary Judgment. On August 5, 1997, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On August 19, 1997, the Re-
spondent filed a response.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain but attacks the validity of the certifi-
cation on the basis of the Board's unit determination
in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Michigancorporation with an office and place of business in
Bradley, Illinois, has been engaged in the operation of
retail merchandise and grocery stores throughout the
United States. During the calendar year ending Decem-
ber 31, 1996, the Respondent, in conducting its busi-
ness operations, derived gross revenues in excess of
$500,000 and purchased and received at its Bradley, Il-
linois facility goods valued in excess of $50,000 di-
rectly from points outside the State of Illinois.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held May 14, 1997, theUnion was certified on May 22, 1997, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All full time and regular part time meat cutters,perishable service associates (PSAs) employed in
the meat/seafood department, meat wrappers and
seafood associates employed by the Employer at
its store located at 990 North Kenzie, Bradley, Il-
linois; but excluding all other employees, man-
agers, office clericals, guards and supervisors as
defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout June 11, 1997, the Union requested the Re-spondent to bargain, and, since about June 17, 1997,
the Respondent has failed and refused. We find that
this failure and refusal constitutes an unlawful refusal
to bargain in violation of Section 8(a)(5) and (1) of the
Act.CONCLUSIONOF
LAWBy failing and refusing on and after June 17, 1997,to bargain with the Union as the exclusive collective-
bargaining representative of employees in the appro-
priate unit, the Respondent has engaged in unfair labor
practices affecting commerce within the meaning of
Section 8(a)(5) and (1) and Section 2(6) and (7) of the
Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, KMart Corporation d/b/a Super KMart
Center, Bradley, Illinois, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with United Food and Com-mercial Workers Union, Local 1540, Chartered by the
United Food and Commercial Workers International
Union, AFL±CIO as the exclusive bargaining rep-
resentative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full time and regular part time meat cutters,perishable service associates (PSAs) employed in
the meat/seafood department, meat wrappers and
seafood associates employed by the Employer at
its store located at 990 North Kenzie, Bradley, Il-
linois; but excluding all other employees, man-
agers, office clericals, guards and supervisors as
defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Bradley, Illinois, copies of the attached
notice marked ``Appendix.''1Copies of the notice, onforms provided by the Regional Director for Region33, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. In
the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees
and former employees employed by the Respondent at
any time since June 30, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.September 11, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United Foodand Commercial Workers Union, Local 1540, Char-
tered by the United Food and Commercial Workers
International Union, AFL±CIO as the exclusive rep-
resentative of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit: 3SUPER KMART CENTERAll full time and regular part time meat cutters,perishable service associates (PSAs) employed in
the meat/seafood department, meat wrappers and
seafood associates employed by us at our store lo-
cated at 990 North Kenzie, Bradley, Illinois; but
excluding all other employees, managers, officeclericals, guards and supervisors as defined in theAct.KMARTCORPORATIOND
/B/ASUPERKMARTCENTER(
BRADLEY, ILLINOIS)